DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5 and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Barmore.
Barmore shows a core arrangement for a heat exchanger, the arrangement comprising:  a plurality of inlets 42 and 32 arranged around an axis (the straight section of 42 being arranged around an axis); a plurality of outlets 34 and 44 arranged around the axis (the straight section of 44 being arranged around the axis); and a plurality of bowed conduits 38 arranged around the axis and connecting the plurality of inlets to the plurality of outlets, wherein the bowed conduits are structurally independent (they are different conduits, see Fig. 3A) and bow outward from the axis between the inlets and the outlets (each conduit 38 is bent outward from the axis, see Fig. 3A).  Regarding claim 2, the bowed conduits comprise a plurality of inlet sections (an inlet section for each bowed conduit forms a plurality of inlet sections), wherein each of the plurality of inlet sections comprises one of the inlets of the inlets at a first end (at 38 in Fig. 3A) and an outlet branching section at a second end opposite the first end that branches to form a plurality of inlet section outlets 40.  Regarding claim 3, the bowed conduits further comprise a plurality of outlet sections, wherein each of the plurality of outlet sections comprises one of the outlets of the plurality of outlets at a third end and a fourth end opposite the third end that branches to form a plurality of outlet section inlets (see marked-up Fig. 3A below).

    PNG
    media_image1.png
    736
    862
    media_image1.png
    Greyscale
Regarding claim 4, the bowed conduits further comprise a plurality of mid-sections (one mid-section for each bowed conduits makes a plurality of mid-sections), wherein each of the plurality of mid-sections comprises mid-section conduits that connect the inlet section outlets to the outlet section inlets (see marked-up Fig. 3 below).  Regarding claim 5, each conduit of the mid-section conduits includes a straight section along a length of the mid-section conduits (see marked-up Fig. 3A below).  Regarding claim 13, the outlets of the plurality of inlet sections are spaced circumferentially about the axis (see Fig. 3A) and the bowed conduits are arranged symmetrically (see Fig. 3A) as recited in claim 14.  Regarding claim 15, the bowed conduits are radially displaced from the axis by a distance greater than an outlet 44 of the heat exchanger.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

    PNG
    media_image2.png
    646
    772
    media_image2.png
    Greyscale

Allowable Subject Matter
6.	Claims 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Diehl et al. is pertinent to the Applicant’s invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763